—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 28, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
On this record, the contents of the radio run were properly admitted. The prosecutor’s references to the 911 call during summation were part of a fair response to summation comments made by the defense. Any prejudice to defendant resulting from the prosecutor’s summation remarks was promptly eliminated by the court’s curative instruction.
The court’s Sandoval ruling was an appropriate exercise of discretion.
We have considered defendant’s remaining contentions, including his pro se argument that his sentence is excessive, and find them to be without merit. Concur—Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.